Order filed April 24, 2014




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-14-00177-CR
                                     ____________

                      MELVIN EUGENE FLETCHER, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 185th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1376099


                                           ORDER

       We hereby direct the Judge of the 185th District Court to afford appellant an
opportunity to view the trial record in accordance with local procedure; that the clerk of
that court furnish the record to appellant on or before May 26, 2014; that the clerk of that
court certify to this court the date on which delivery of the record to appellant is made;
and that appellant file his pro se brief with this court within thirty days of that date.



                                        PER CURIAM